t c memo united_states tax_court jerome griggs beery petitioner v commissioner of internal revenue respondent docket no 9424-o1l filed date jerome griggs beery pro_se dennis r onnen for respondent memorandum opinion couvillion special_trial_judge pursuant to sec_6330 a petitioner instituted this proceeding to judicially review the propriety of respondent's decision to proceed with collection of federal income taxes and penaltie sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure against him the case originated with respondent's issuance to petitioner of two final notices of intent to levy one notice dealt with petitioner's and tax years and the other notice dealt with petitioner's tax_year in both instances petitioner responded timely with a request for a collection_due_process_hearing a hearing was held with petitioner by telephone with respect to both requests thereafter respondent issued separate notices of determination advising petitioner that respondent would proceed with collection this petition for review followed the federal income taxes and penalties at issue are based on two notices of deficiency issued to petitioner and his spouse joyce e beery as follows ’ year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number big_number -- big_number big_number the collection activity was instituted only against petitioner and not his spouse one notice_of_deficiency was for the years and and the other notice_of_deficiency was for the years and the collection activity at issue is not directed to petitioner's and tax_liabilities the record is unclear as to the amount owing for the and tax years however for the year the final notice_of_intent_to_levy to petitioner stated a total of taxes penalties and interest of dollar_figure both determination notices issued to petitioner after the appeals hearing stated that petitioner had not offered any collection alternatives with respect to the liabilities at issue and noted further as pointed out to petitioner at the hearing that he was precluded from challenging the merits of the tax_liability since you have already had an opportunity to and in fact did challenge the liability in tax_court the determination notices stated that petitioner's position at the hearing was that there were no valid tax_court decisions with respect to his liability and since petitioner had previously filed for bankruptcy the service could collect from the bankruptcy trustee at the time the petition for review of respondent's determination was filed petitioner's legal residence was los alamos new mexico respondent filed a motion to dismiss for failure to state a claim upon which relief may be granted under rule a hearing was held on respondent's motion at which petitioner appeared and testified the record shows that the two notices of deficiency referred to earlier were received by petitioner and his spouse petitioner and his spouse filed a petition with this court at docket no challenging the notice_of_deficiency relating to their and tax years the case was tried an opinion was issued beery v commissioner tcmemo_1996_464 and a decision was entered on date petitioners thereafter filed a motion to vacate the decision to enable them to claim the carryforward of a net_operating_loss sustained in the court considered that claim as a new issue which was not brought up at trial and accordingly denied the motion to vacate petitioner and his spouse also filed a petition with this court at docket no challenging the notice_of_deficiency relating to their and tax years the disposition of that case is noted later on date while docket no was pending before this court petitioner filed for bankruptcy in the u s bankruptcy court for the state of new mexico on date petitioner received a discharge_in_bankruptcy under chapter of the bankruptcy code the pending bankruptcy proceeding was never called to this court's attention until after the decision was entered in docket no relating to petitioner's and tax years because of the automatic_stay provisions of the bankruptcy code which affected docket no and because this court had never formally stayed the proceedings respondent proceeded in the bankruptcy court and attained an order which was not opposed by petitioner and was affirmed by the u s district_court for the district of new mexico which retroactively lifted the stay applicable to this court and validated the decision this court had entered in docket no the pertinent provisions of that order stated it is therefore ordered adjudged and decreed that the automatic_stay imposed under u s c sec_362 is retroactively modified in favor of the united_states of america irs to permit the united_states tax_court to take all steps necessary to enter a decision in docket no and conclude its case and to permit the irs to assess the debtor's additional tax_liabilities for the years and since this court had previously entered the decision in docket no no further action was taken by this court in connection with that case nor did either respondent or petitioner institute any_action with respect to the decision in due course petitioner was assessed by respondent with respect to the other petition filed by petitioner and his spouse in this court relating to the and tax years docket no the petition in that case was filed while petitioner's bankruptcy case was pending respondent filed with this court a motion to dismiss for lack of jurisdiction as to petitioner jerome g beery and to change caption on the ground that petitioner was precluded from commencing an action in this court due to his pending bankruptcy proceeding that motion was granted and petitioner was dismissed from docket no which included his tax_year after the bankruptcy case was concluded and he was discharged petitioner did not petition this court with respect to his and tax years respondent later assessed the deficiencies and penalties against him at the hearing on the motion to dismiss with respect to his and tax years which were decided in docket no petitioner argued that the decision entered in that case was invalid because this court was required to take further action when the u s district_court issued its order lifting the bankruptcy stay petitioner bases that argument on the wording of the u s district court's order that required the tax_court to take all steps necessary to enter a decision in docket no and conclude its case against petitioner petitioner argues that because this court took no further action in this case the decision is invalid the court rejects that argument petitioner further argues that had his case been reopened he intended to file pleadings with the court to allow him the benefit of carryforward of net operating losses he had sustained in which remained after his bankruptcy_estate filed its income_tax return for the last year he was in bankruptcy the court also rejects that argument because in beery v commissioner tcmemo_1996_464 involving petitioner's under sec_6213 the period for filing a petition in this court was suspended during the pendency of the bankruptcy proceeding and for days after the bankruptcy proceeding was concluded since petitioner was discharged in his bankruptcy on date he was allowed days from that date to file a petition in this court to challenge his and tax deficiencies which he failed to do and tax years the court held that the carryforward period of petitioner's net_operating_loss expired on date and the carryforward period was not suspended during the period petitioner was in bankruptcy as to the tax_year petitioner's position was not entirely clear claiming alternatively that no notice_of_deficiency had been issued to him for that year or that if a notice_of_deficiency had been issued the order of the u s district_court retroactively lifting the stay in docket no was equally applicable to docket no and therefore should have reinstated him as a party petitioner in that case the record shows however that petitioner and his spouse filed the petition at docket no and that petitioner received a notice_of_deficiency that included not only but and as well moreover petitioner does not dispute that his dismissal from the case was proper because the bankruptcy stay precluded him from filing a petition in this court so long as the bankruptcy case was pending sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the taxpayer's property sec_6331 d provides that the commissioner must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by such a levy sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review of the matter in the form of an appeals_office hearing judicial review of the administrative determination is available if the taxpayer petitions this court or the appropriate u s district_court sec_6330 115_tc_35 114_tc_176 sec_6330 prescribes what a taxpayer may raise at an appeals_office hearing in sum sec_6330 provides that the taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability 114_tc_604 goza v commissioner supra in this case notices of deficiency were issued to and were received by petitioner for all the tax years involved moreover petitions were filed in this court with respect to all the years involved in this case for the years and a decision was entered by this court against petitioner which has never been modified vacated or set_aside with regard to the tax_year petitioner also initiated an action in this court with his spouse as to which he was dismissed because of his pending bankruptcy when petitioner was later discharged in the bankruptcy proceeding he could have petitioned this court with respect to the tax_year petitioner never did that and he was subsequently assessed by respondent for the deficiencies and penalty the positions taken by petitioner with respect to respondent's collection action and this appeal all relate to his questioning the existence and the amount of his underlying tax_liabilities because petitioner received notices of deficiency for the taxes in question and did in fact challenge in one case and attempted to challenge the deficiencies in another case he is precluded from again challenging the underlying deficiencies and penalties in a collection proceeding under sec_6330 since petitioner did not offer any of the available remedies under sec_6330 respondent's motion to dismiss this case -- - for failure to state a claim upon which relief can be granted is proper an order granting respondent's motion to dismiss for failure to state a claim upon which relief can be granted and decision for respondent will be entered
